Exhibit 10.4

AMENDED AND RESTATED

EMPLOYEE SECONDMENT AGREEMENT

BY AND AMONG

CHESAPEAKE ENERGY CORPORATION,

CHESAPEAKE MIDSTREAM MANAGEMENT, L.L.C.,

CHESAPEAKE MIDSTREAM GP, L.L.C.

AND

CHESAPEAKE MLP OPERATING, L.L.C.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   ARTICLE I.       DEFINITIONS   

Section 1.1

  

Definitions.

  

2

   ARTICLE II.       SECONDMENT   

Section 2.1

  

Seconded Employees.

  

6

Section 2.2

  

Period of Secondment.

  

7

Section 2.3

  

Withdrawal or Resignation.

  

8

Section 2.4

  

Termination of Secondment.

  

8

Section 2.5

  

Supervision.

  

9

Section 2.6

  

Seconded Employee Qualifications.

  

9

Section 2.7

  

Benefit Plan Participation.

  

9

   ARTICLE III.       GENERAL PARTNER EMPLOYEE SERVICES   

Section 3.1

  

General Partner Employee Services.

  

10

Section 3.2

  

Cancellation of General Partner Employee Services.

  

10

Section 3.3

  

Workers’ Compensation.

  

10

   ARTICLE IV.       SERVICES REIMBURSEMENT   

Section 4.1

  

Operational, Management, Reporting and Routine Maintenance Expenses.

  

10

Section 4.2

  

Seconded Employees.

  

11

Section 4.3

  

Cash Incentive Compensation.

  

15

Section 4.4

  

Termination Costs.

  

15

Section 4.5

  

Equity Awards; Designated Seconded Employees.

  

17

   ARTICLE V.       ALLOCATION; RECORDS; PAYMENT   

Section 5.1

  

Allocation; Records.

  

18

Section 5.2

  

Payment.

  

18

   ARTICLE VI.       TERM   

Section 6.1

  

Term.

  

19

 

-i-



--------------------------------------------------------------------------------

     ARTICLE VII.         GENERAL PROVISIONS   

Section 7.1

  

Accuracy of Recitals.

  

19

Section 7.2

  

Choice of Law; Submission to Jurisdiction.

  

19

Section 7.3

  

Notices.

  

19

Section 7.4

  

Further Assurances.

  

21

Section 7.5

  

Entire Agreement.

  

21

Section 7.6

  

No Recourse.

  

22

Section 7.7

  

Effect of Waiver or Consent.

  

22

Section 7.8

  

Amendment or Modification; Release of COI.

  

22

Section 7.9

  

Counterparts.

  

23

Section 7.10

  

Severability.

  

23

Section 7.11

  

Force Majeure.

  

23

Section 7.12

  

Interpretation.

  

24

Section 7.13

  

Titles and Headings.

  

24

Section 7.14

  

Binding Effect.

  

24

Section 7.15

  

Time of the Essence.

  

24

Section 7.16

  

Delay or Partial Exercise Not Waiver.

  

24

Section 7.17

  

Withholding or Granting of Consent.

  

24

Section 7.18

  

Laws and Regulations.

  

25

Section 7.19

  

Relationship of the Parties.

  

25

Section 7.20

  

No Third Party Beneficiaries.

  

25

Section 7.21

  

No Recourse Against Officers or Directors.

  

25

Section 7.22

  

Signatories Duly Authorized.

  

25

Section 7.23

  

Role of the Company From and After the Effective Time.

  

25

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

EMPLOYEE SECONDMENT AGREEMENT

This Amended and Restated Employee Secondment Agreement (the “Agreement”),
effective as of the Effective Time (as defined below), is entered into by and
among Chesapeake Energy Corporation, an Oklahoma corporation (“Chesapeake”),
Chesapeake Midstream Management, L.L.C., a Delaware limited liability company
(“Chesapeake Management”), Chesapeake Midstream GP, L.L.C., a Delaware limited
liability company (the “General Partner”), for the limited purpose described in
Section 7.23, Chesapeake MLP Operating, L.L.C., formerly known as Chesapeake
Midstream Partners, L.L.C., a Delaware limited liability company (the
“Company”), and, for the limited purpose described in Section 7.8, Chesapeake
Operating, Inc., an Oklahoma corporation (“COI”). Each of the foregoing is
referred to herein as a “Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, the Parties (other than the General Partner) and COI, previously
entered into an Employee Secondment Agreement effective as of September 30,
2009, such date, the “Original Execution Date” as amended effective January 1,
2010, such agreement, the “Original Agreement” pursuant to which Chesapeake
Management provides to the Company the employee services necessary to operate,
manage and maintain the Business and seconds to the Company certain personnel
employed by Chesapeake Management in connection with the Business;

WHEREAS, the Parties desire to amend and restate the Original Agreement, include
the General Partner as a Party to this Agreement, and release COI and the
Company from any future obligations under the Original Agreement, on the terms
and conditions set forth herein;

WHEREAS, effective immediately prior to the closing of the initial public
offering of the common units of Chesapeake Midstream Partners, L.P. (the “MLP”
and such time, the “Effective Time”), the Company will become a wholly-owned
subsidiary of the MLP and the MLP’s business and operations will thereafter be
conducted and managed by the General Partner;

WHEREAS, the Parties desire that the services provided pursuant to this
Agreement be provided to the General Partner from and after the Effective Time
and that the rights and obligations of the Company be transferred to and assumed
by the General Partner from and after the Effective Time;

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Chesapeake, Chesapeake
Management, the General Partner and, for the limited purpose described in
Section 7.23, the Company and, for the limited purpose described in Section 7.8,
COI hereby agree as follows, effective as of the Effective Time:

 

-1-



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS

Section 1.1 Definitions.

As used in this Agreement, the following terms have the respective meanings set
forth below:

“Affected Party” has the meaning set forth in Section 7.11.

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by Contract or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Benefit Plans” means each employee benefit plan, as defined in Section 3(3) of
ERISA, and any other material plan, policy, program, practice, agreement,
understanding or arrangement (whether written or oral) providing compensation or
other benefits to any Seconded Employee (or to any dependent or beneficiary
thereof), including, without limitation, any stock bonus, stock ownership, stock
option, stock purchase, stock appreciation rights, phantom stock, restricted
stock or other equity-based compensation plans, policies, programs, practices or
arrangements, and any bonus or incentive compensation plan, deferred
compensation, profit sharing, holiday, cafeteria, medical, disability or other
employee benefit plan, program, policy, agreement or arrangement sponsored,
maintained, or contributed to by Chesapeake or any of its ERISA Affiliates, or
under which Chesapeake or any ERISA Affiliate may have any obligation or
liability, whether actual or contingent, in respect of or for the benefit of any
Seconded Employee (but excluding workers’ compensation benefits (whether through
insured or self-insured arrangements) and directors and officers liability
insurance).

“Business” has the meaning set forth in Section 2.1.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in Oklahoma City or New York City are authorized or required by Law to be
closed.

“Cause” has the meaning set forth in Section 4.2.

“Chesapeake” has the meaning set forth in the preamble.

“Chesapeake Trading Price” has the meaning set forth in Section 4.2.

“Chesapeake Entity” or “Chesapeake Entities” has the meaning set forth in
Section 2.5.

“Chesapeake Equity Awards” has the meaning set forth in Section 4.5(b).

“Chesapeake Management” has the meaning set forth in the preamble.

 

-2-



--------------------------------------------------------------------------------

“Chesapeake Services Cost” means, with respect to a Shared Services Employee for
a given month (or portion thereof), the product of (x) the Hourly Rate for such
Shared Services Employee for such month, and (y) the aggregate number of hours
or partial hours worked by such Shared Services Employee performing services for
the Chesapeake Entities during such month.

“CMV” means Chesapeake Midstream Ventures, L.L.C., a Delaware limited liability
company.

“Code” means the Internal Revenue Code of 1986, as amended.

“COI” has the meaning set forth in the preamble.

“Company” has the meaning set forth in the preamble.

“Designated Seconded Employee” has the meaning set forth in Section 4.5.

“Dispute Mechanism” has the meaning set forth in Section 4.1.

“Effective Time” has the meaning set forth in the recitals.

“End Date” has the meaning set forth in Section 2.2.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity that would be treated as a single employer
with Chesapeake under Sections 414(b), (c) or (m) of the Code or
Section 4001(b)(1) of ERISA.

“Force Majeure” has the meaning set forth in Section 7.11.

“General Partner” has the meaning set forth in the preamble.

“General Partner Employee Services” has the meaning set forth in Section 3.1.

“GP Shared Services Percentage” means, with respect to a Shared Services
Employee as of any given date, the percentage obtained by dividing (x) the
aggregate number of hours or partial hours worked by such Shared Services
Employee performing services for the General Partner during the immediately
preceding 12 months (or, if such Shared Services Employee has been a Seconded
Employee for fewer than 12 months, then during such period of time as such
Shared Services Employee has been a Seconded Employee), by (y) the aggregate
number of hours or partial hours worked by such Shared Services Employee
performing services for the General Partner and the Chesapeake Entities during
the immediately preceding 12 months (or, if such Shared Services Employee has
been a Seconded Employee for fewer than 12 months, then during such period of
time as such Shared Services Employee has been a Seconded Employee).

“Governmental Authority” means any executive, legislative, judicial, regulatory
or administrative agency, body, commission, department, board, court, tribunal,
arbitrating body or authority of the United States or any foreign country, or
any state, local or other governmental subdivision thereof.

 

-3-



--------------------------------------------------------------------------------

“Hourly Rate” means with respect to a Shared Services Employee for a given
month, the Seconded Employee Expense for such Shared Services Employee for such
month divided by the aggregate number of hours or partial hours worked by such
Shared Services Employee performing services for the General Partner and the
Chesapeake Entities during such month.

“Indebtedness” means, with respect to any specified Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for a deferred purchase price (other than trade
payables incurred in the ordinary course of such Person’s business, consistent
with past practice), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person under capital leases, (e) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, whether or not drawn,
(f) all obligations of such Person created or arising under any conditional sale
or title retention agreement, (g) the liquidation value or redemption price, as
the case may be, of all preferred or redeemable stock of such Person, (h) all
net obligations of such Person payable under any rate, currency, commodity or
other swap, option or derivative agreement, (i) all obligations secured by (or
for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (other than Permitted Liens)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation and (j) all obligations of others guaranteed
by such Person.

“Law” means all laws, common laws, Orders, statutes, codes, regulations,
ordinances, rules, policies or other requirements with similar effect of any
Governmental Authority or any binding provisions or interpretations of the
foregoing.

“Liability” means, collectively, any Indebtedness, commitment, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation,
contingency, responsibility or other liability, in each case, whether fixed or
unfixed, asserted or unasserted, due or to become due, accrued or unaccrued, or
absolute, contingent or otherwise.

“Loss” or “Losses” has the meaning set forth in Section 4.4(c).

“Medical Coverage” has the meaning set forth in Section 4.2.

“MICP” has the meaning set forth in Section 4.2.

“MICP Payment” has the meaning set forth in Section 4.2.

“MLP” has the meaning set forth in the recitals.

“MLP Group” means the MLP and its Subsidiaries.

“Order” means any judgments, orders, writs, injunctions, decisions, rulings,
decrees or awards of any Governmental Authority.

 

-4-



--------------------------------------------------------------------------------

“Original Agreement” has the meaning set forth in the recitals.

“Original Execution Date” has the meaning set forth in the recitals.

“Party” or “Parties” has the meaning set forth in the preamble.

“Period of Secondment” has the meaning set forth in Section 2.1.

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, limited partnership, trust, unincorporated organization or
Governmental Authority or any department or agency thereof.

“Reimbursable Severance Payments” has the meaning set forth in Section 4.2.

“Removed Employee” has the meaning set forth in Section 2.4.

“Savings Plan” has the meaning set forth in Section 4.5(b).

“Seconded Employee” or “Seconded Employees” has the meaning set forth in
Section 2.1.

“Seconded Employee Expenses” has the meaning set forth in Section 4.2.

“Seconded Employee Schedule” has the meaning set forth in Section 2.1.

“Secondment” has the meaning set forth in Section 2.1.

“Services Agreement” means the Amended and Restated Services Agreement,
effective as of the Effective Time of the initial public offering of the common
units of the MLP, by and among Chesapeake Midstream Management, L.L.C.,
Chesapeake Operating, Inc., Chesapeake Midstream GP, L.L.C., Chesapeake
Midstream Partners, L.P., and Chesapeake MLP Operating, L.L.C.

“Services Reimbursement” has the meaning set forth in Section 4.1.

“Severance Payments” has the meaning set forth in Section 4.2.

“Shared Services” has the meaning set forth in Section 2.5.

“Shared Services Employees” has the meaning set forth in Section 2.5.

“Shared Services Reduction Amount” has the meaning set forth in Section 4.2.

“Subsidiary” of any Person (the “Subject Person”) means any Person, whether
incorporated or unincorporated, of which (i) at least 50% of the securities or
ownership interests having by their terms ordinary voting power to elect a
majority of the board of directors or other Persons performing similar
functions, (ii) a general partner interest or (iii) a managing member interest,
is directly or indirectly owned or controlled by the Subject Person or by one or
more of its respective Subsidiaries.

 

-5-



--------------------------------------------------------------------------------

“Termination Costs” has the meaning set forth in Section 4.4(e).

“Transaction Documents” means (i) the documents set forth in the definition of
“Transaction Documents” in the First Amended and Restated Agreement of Limited
Partnership of the MLP, dated as of the date hereof, as such agreement is in
effect on such date (the “MLP Agreement”), (ii) the Amended and Restated Limited
Liability Company Agreement of CMV, dated as of August 3, 2010, by and among
Chesapeake Midstream Holdings, L.L.C. (“Midstream Holdings”), the GIP Parties
and CMV, (iii) the Purchase Agreement, dated as of September 24, 2009, by and
among Midstream Holdings, Chesapeake Midstream Development, L.P. (“CMD”),
Chesapeake, GIP-A Holding (CHK), L.P. (successor to GIP-A Acquisition (CHK),
LLC), GIP-B Holding (CHK), L.P. (successor to GIP-B Acquisition (CHK), LLC), and
GIP-C Holding (CHK), L.P. (successor to GIP-C Acquisition (CHK), LLC)
(collectively, the “GIP Parties”), as amended by the Agreement and Amendment to
the Purchase Agreement, dated as of August 3, 2010, by and among Midstream
Holdings, CMD, Chesapeake, CMV and the GIP Parties, and (iv) the Voting
Agreement, dated as of August 3, 2010, by and among the GIP Parties, Midstream
Holdings and Chesapeake, in each case as may be amended, supplemented or
restated from time to time.

“Transfer Agreement” means the Amended and Restated Employee Transfer Agreement
dated as of the date hereof by and among the Parties.

“Transfer Date” has the meaning set forth in the Transfer Agreement.

ARTICLE II.

SECONDMENT

Section 2.1 Seconded Employees.

Exhibit A to this Agreement (the “Seconded Employee Schedule”) sets forth a
true, complete and accurate list of each employee (each such employee and each
other employee who is subsequently seconded to the General Partner in accordance
with this Agreement, a “Seconded Employee” and collectively, the “Seconded
Employees”) who, as of a date no later than five Business Days prior to the
Effective Time and subject to the terms of this Agreement, Chesapeake Management
agrees to second to the General Partner, and the General Partner agrees to
accept such secondment, for the purpose of performing job functions related to
the Business (the “Secondment”). Chesapeake represents and warrants that, in
addition to setting forth the names of the Designated Seconded Employees (as
defined below), the Seconded Employee Schedule constitutes a true, complete and
accurate list of each employee primarily engaged in providing services for, or
with respect to, the business of the MLP as described in the Registration
Statement on Form S-1 (File No. 333-164905) (the “Business”) as of the date no
fewer than five Business Days prior to the Effective Time. The Seconded
Employees will remain at all times employees of Chesapeake Management but, in
addition, they will also be joint employees of the General Partner during the
Period of Secondment (as defined below) and shall, subject to Section 2.5, at
all times during the Period of Secondment, work under the direction, supervision
and control of the General Partner. Chesapeake Management will retain the right
to hire or discharge the Seconded Employees with respect to their employment
with Chesapeake Management; provided however, that Chesapeake Management shall
consult with

 

-6-



--------------------------------------------------------------------------------

the General Partner prior to hiring an individual who will become a Seconded
Employee, and will in good faith consider (i) hiring each individual as a
Seconded Employee whom the General Partner so requests and (ii) refraining from
hiring an individual as a Seconded Employee whom the General Partner desires not
to hire. Subject to the provisions in Sections 2.2 and 2.5, none of Chesapeake,
Chesapeake Management or any other Chesapeake Entity will otherwise exercise
direction, supervision or control over the Seconded Employees, and Chesapeake
and Chesapeake Management shall cause their Affiliates (other than CMV, the
General Partner, the MLP and their Subsidiaries) not to exercise direction,
supervision or control over the Seconded Employees. For each Seconded Employee,
the “Period of Secondment” shall be that period of time as set forth in
Section 2.2. Seconded Employees shall have no authority or apparent authority to
act on behalf of Chesapeake Management or any Chesapeake Entity when they are
under the direction, supervision or control of the General Partner during the
Period of Secondment. The Seconded Employee Schedule sets forth the names of the
Seconded Employees, the job functions of the Seconded Employees and the starting
date for the Period of Secondment for each Seconded Employee. Subject to the
above proviso and Section 2.4, individuals may be added to, removed from or
designated as Shared Services Employees on the Seconded Employee Schedule from
time to time by the execution by the Parties (other than COI and the Company) of
a completed “Addition/Removal/Change of Responsibility of Seconded Employee”
form, the form of which is attached to this Agreement as Exhibit B, which will
be fully binding on the Parties for all purposes under this Agreement. For the
purpose of clarity, the Parties agree that Chesapeake Management may designate
any Seconded Employee, other than a Designated Seconded Employee, as a Shared
Services Employee on Exhibit B without the necessity of the Parties executing
Exhibit B. Any such designation shall be subject to review and
restriction/elimination by the General Partner under Section 2.5.

Section 2.2 Period of Secondment.

Chesapeake Management will second to the General Partner each Seconded Employee
on the start date set forth on the Seconded Employee Schedule and continue to
second, during the period (and only during the period) that the Seconded
Employee is performing services for the General Partner, until the earliest of:

(a) the end of the term of this Agreement in accordance with Section 6.1;

(b) the end date, if any, set forth for the Seconded Employee on the Seconded
Employee Schedule (or another end date for such Seconded Employee as mutually
agreed in writing by the Parties) (the “End Date”);

(c) a withdrawal from the Secondment or resignation or termination of employment
with respect to such Seconded Employee;

(d) six (6) months (or such earlier date as may be determined by the General
Partner in its sole discretion) following the date on which Chesapeake Midstream
Holdings, L.L.C. or its affiliates ceases to own at least 25 percent of the
issued and outstanding voting equity of Chesapeake Midstream Ventures, L.L.C.
and the General Partner has entered into satisfactory arrangements which it
determines, in good faith, will provide it with suitable qualified and
experienced full-time or seconded employees necessary to operate, manage and
maintain the Business; or

 

-7-



--------------------------------------------------------------------------------

(e) a termination of Secondment for such Seconded Employee by the General
Partner under Section 2.4.

At the end of the Period of Secondment for any Seconded Employee, such Seconded
Employee will no longer be subject to the direction of the General Partner with
regard to the Seconded Employee’s day-to-day activities unless such individual
thereafter otherwise becomes employed by the General Partner.

Section 2.3 Withdrawal or Resignation.

Chesapeake Management will use commercially reasonable efforts to prevent any
early withdrawal from the Secondment or resignation from employment of the
Seconded Employees prior to the end of such Seconded Employee’s Period of
Secondment. If any Seconded Employee tenders his resignation of employment to
Chesapeake Management, Chesapeake Management will promptly notify the General
Partner. If any Seconded Employee tenders a withdrawal from his Secondment, the
General Partner will promptly notify Chesapeake Management.

Section 2.4 Termination of Secondment.

The General Partner will have the right to terminate the Secondment to it of any
Seconded Employee for any reason at any time (such terminated Seconded Employees
referred to as “Removed Employees”). Except as contemplated in Section 2.2(a),
(b), (c) and (d), Chesapeake Management will have no right to terminate the
Secondment to the General Partner of any Seconded Employee without the prior
written consent of the General Partner (which may be through the execution of a
completed Addition/Removal/Change of Responsibility of Seconded Employee form).
Upon the termination of any Seconded Employee’s Period of Secondment by
Chesapeake Management without the prior written consent of the General Partner,
Chesapeake Management will be solely liable for any costs or expenses associated
with the termination of the Secondment, except as otherwise provided in this
Agreement. Upon the termination of a Secondment, the Seconded Employee will
cease performing services for the General Partner. At no time will the General
Partner have the right to terminate the employment with Chesapeake Management of
the Seconded Employees. Chesapeake Management shall in its sole discretion
determine whether the employment by Chesapeake Management of any such Removed
Employee shall be terminated following the termination of such Removed
Employee’s Secondment or whether such Removed Employee shall be redeployed by
Chesapeake Management. Notwithstanding the foregoing, neither Chesapeake
Management nor any of its Affiliates (other than CMV, the General Partner, the
MLP and their Subsidiaries) will, within the nine (9) month period following
termination, hire or reassign a Seconded Employee whose Secondment is terminated
by the Seconded Employee or Chesapeake Management.

 

-8-



--------------------------------------------------------------------------------

Section 2.5 Supervision.

In the course and scope of performing any Seconded Employee’s job functions for
the General Partner, the Seconded Employee will report into the General
Partner’s management structure, and will be under the direct management and
supervision of the General Partner.

During the Period of Secondment when the Seconded Employee is under the
direction, supervision and control of the General Partner, the General Partner
shall:

(a) have ultimate and full responsibility for the daily work assignments of the
Seconded Employees, including supervision of their day-to-day work activities
and performance consistent with the purposes stated in Section 2.1 and the job
functions set forth in the Seconded Employee Schedule; and

(b) set and maintain the hours of work and the holidays and vacation schedules
that are consistent with the hours of work and the holidays and vacation
schedules of Chesapeake Management and determine the training to be provided to
the Seconded Employees.

It is recognized by the Parties that certain Seconded Employees will, on a
limited basis, perform services (the “Shared Services”) for Chesapeake
Management or its Affiliates (other than CMV, the General Partner, the MLP and
their Subsidiaries) (each, a “Chesapeake Entity” and collectively, the
“Chesapeake Entities”). Seconded Employees who will perform Shared Services are
designated as “Shared Services Employees” on Exhibits A and B to this Agreement
(as the same may be revised pursuant to Section 2.1). When these Shared Services
Employees are performing services for the Chesapeake Entities, the Chesapeake
Entities will have the responsibility for the assignment of duties and
supervision of these Shared Services Employees. If upon review of the hours a
Shared Services Employee has worked on Chesapeake Entity matters, the General
Partner wishes to restrict further or eliminate such work for Chesapeake
Entities by a Shared Services Employee, the General Partner will give Chesapeake
Management at least 30 days’ notice of that restriction or elimination. After
the expiration of the 30-day notice period, the level of work for Chesapeake
Entities by the Shared Services Employee addressed in the notice will be
governed by the restriction or elimination stated by the General Partner in its
notice.

Section 2.6 Seconded Employee Qualifications.

Chesapeake Management will use commercially reasonable efforts consistent with
past practice to provide suitably qualified and experienced field-level Seconded
Employees necessary to operate, manage and maintain the Business. Chesapeake
Management does not warrant that the Secondment of the Seconded Employees will
permit the General Partner or the MLP to achieve any specific results.

Section 2.7 Benefit Plan Participation.

None of CMV, the General Partner, the MLP or any of their Subsidiaries shall be
a participating employer in any Benefit Plan during the Period of Secondment.
Subject to the General Partner’s reimbursement obligations hereunder, Chesapeake
Management and its

 

-9-



--------------------------------------------------------------------------------

Affiliates (other than CMV, the General Partner, the MLP and their Subsidiaries)
shall remain solely responsible for all obligations and Liabilities arising
under the express terms of the Benefit Plans, and during the Period of
Secondment, none of CMV, the General Partner, the MLP or any of their
Subsidiaries shall assume any Benefit Plan or have any obligations or
Liabilities arising under the express terms of the Benefit Plans, in each case
except for cost reimbursement pursuant to this Agreement.

ARTICLE III.

GENERAL PARTNER EMPLOYEE SERVICES

Section 3.1 General Partner Employee Services.

Those services provided by the Seconded Employees shall be referred to herein as
the “General Partner Employee Services”.

Section 3.2 Cancellation of General Partner Employee Services.

The General Partner may terminate any of the General Partner Employee Services
on 30 days’ prior written notice to Chesapeake Management; provided, however,
that a complete termination of all General Partner Employee Services shall be
subject to the notice provisions of the last sentence of Section 6.1. In the
event the General Partner terminates the General Partner Employee Services, the
General Partner shall pay Chesapeake Management the monthly installment for the
last month (or portion thereof) in which it received such terminated services.
Upon payment thereof, the General Partner shall have no further services payment
obligations to Chesapeake Management pursuant to this Agreement with respect to
such terminated services.

Section 3.3 Workers’ Compensation.

During the Period of Secondment, Chesapeake Management will maintain workers’
compensation insurance (either through an insurance company or qualified
self-insured program) which shall include and afford coverage to the Seconded
Employees. Chesapeake Management will name the General Partner as an additional
named insured under such insurance policy or qualified self-insured program.
Prior to being assigned any duties by the General Partner, each Seconded
Employee must sign an acknowledgement that the Seconded Employee is an employee
during the Period of Secondment of both Chesapeake Management and the General
Partner and that for any work place injury, the Seconded Employee’s sole remedy
will be under the workers’ compensation insurance policy or qualified
self-insured program of Chesapeake Management. Notwithstanding the foregoing,
nothing herein shall preclude a Seconded Employee from participating in benefit
programs generally available to employees of Chesapeake Management.

ARTICLE IV.

SERVICES REIMBURSEMENT

Section 4.1 Operational, Management, Reporting and Routine Maintenance Expenses.

On or before the forty-fifth day after the end of each month during the Period
of Secondment, Chesapeake Management shall send an itemized invoice (in a form
mutually agreed

 

-10-



--------------------------------------------------------------------------------

upon by the General Partner and Chesapeake Management) to the General Partner
detailing all reimbursable expenses under Section 4.2 incurred by Chesapeake
Management with respect to the Seconded Employees in connection with the
performance of the General Partner Employee Services during the preceding month
(the “Services Reimbursement”). The General Partner shall, within 30 days of
receipt, pay such invoice to the extent that the amounts therein are not
disputed by the General Partner pursuant to the dispute resolution procedures
provided for in the Services Agreement (the “Dispute Mechanism”). With respect
to any disputed amounts that are determined to be owing to Chesapeake Management
through the Dispute Mechanism, such amounts will be paid within 10 days of such
determination or at such earlier or later time as provided in the Dispute
Mechanism.

Section 4.2 Seconded Employees.

4.2.1 Services Reimbursement. Subject to Sections 4.2.2, 4.4 and 4.5, the
Services Reimbursement for each month during the Period of Secondment shall
include all costs and expenses incurred for such month by Chesapeake Management
for the Seconded Employees, including the costs and expenses set forth below.

(a) salary, wages and cash bonuses (including payroll and withholding taxes
associated therewith);

(b) 401(k) plan administration costs, any cash expense for matching 401(k)
contributions made by Chesapeake Management, any deferred compensation plan
administration costs and any cash expense for deferred compensation plan
matching contributions made by Chesapeake Management; provided, however, that if
matching 401(k) contributions and/or matching deferred compensation
contributions are made by means of a contribution of either newly-issued or
treasury shares of common stock of Chesapeake, the costs and expenses calculated
with respect to each such share contributed shall be equal to the Chesapeake
Trading Price on the date of the applicable contribution;

(c) the vesting of any restricted stock, whether granted before or during the
Period of Secondment (calculated as set forth below);

(d) amounts paid pursuant to awards made under the Chesapeake Midstream
Management Incentive Compensation Plan (“MICP”) to the Seconded Employee during
his or her Period of Secondment to the extent such payments are paid in cash by
a Chesapeake Entity or, if paid in Units (as defined in the MICP), to the extent
of the Chesapeake Entity’s out-of-pocket costs in acquiring such Units (which,
for the avoidance of doubt, (i) shall include any awards granted during the
Seconded Employee’s Period of Secondment but paid after the termination of such
Period of Secondment, and (ii) shall not include the cost of any income tax or
other tax liabilities of the Chesapeake Entities with respect to the acquisition
or payment of Units) (“MICP Payments”);

(e) cash or premiums paid, or expenses incurred, with respect to vacation, sick
leave, short term disability benefits, personal leave and maternity;

 

-11-



--------------------------------------------------------------------------------

(f) medical, dental and prescription drug coverage (“Medical Coverage”);

(g) flexible benefits plan, including medical care and dependent care expense
reimbursement programs;

(h) disability insurance;

(i) workers’ compensation benefits;

(j) life insurance and accidental death and dismemberment insurance;

(k) Reimbursable Severance Payments (as defined below), if any;

(l) Termination Costs, to the extent provided in Section 4.4 below;

(m) Business travel expenses and other Business expenses reimbursed in the
normal course by Chesapeake Management such as subscriptions to Business related
periodicals and dues to professional business organizations;

(n) any other employee benefit customarily provided to all employees by
Chesapeake Management for which Chesapeake Management incurs costs;

(o) all sporting event tickets furnished to Seconded Employees in a manner
consistent with Chesapeake Management’s practice of furnishing such tickets to
its employees other than Seconded Employees (calculated and reimbursable in
accordance with Section 4.2.3(e) below); and

(p) any sales taxes imposed upon the provision of any taxable General Partner
Employee Services under this Agreement provided, that, the General Partner and
Chesapeake Management contemplate that the General Partner Employee Services
provided pursuant to this Agreement are not taxable services for sales and use
tax purposes.

The costs and expenses described in (a) through (p) above are referred to as
“Seconded Employee Expenses.” Where it is not reasonably practicable to
determine the amount of such a cost or expense, the General Partner and
Chesapeake Management shall mutually agree on the method of determining or
estimating such cost or expense.

 

-12-



--------------------------------------------------------------------------------

4.2.2 Reduction and Pro Ration for Shared Services.

(a) With respect to each Shared Services Employee, Chesapeake Management will
require such Shared Services Employee to record, in quarter hour increments, the
number of hours worked by such Shared Services Employee providing services to
the Chesapeake Entities and the number of hours worked by such Shared Services
Employee providing services to the General Partner. For each month during the
Period of Secondment, the amount of the Services Reimbursement payable by the
General Partner with respect to such month shall be reduced by an amount equal
to the aggregate Chesapeake Services Costs for all Shared Services Employees for
such month. In addition, business travel and other business expenses reimbursed
in the normal course by a Chesapeake Entity and incurred to facilitate the
provision of the Shared Employee Services during a month will be deducted from
the Services Reimbursement due under Section 4.1 for such month. The aggregate
amount of reduction against the Services Reimbursement for Shared Services
Employees pursuant to this paragraph shall be referred to herein as the “Shared
Services Reduction Amount.”

(b) Notwithstanding anything contained in this Section 4.2 or Section 4.4, the
amount of any Reimbursable Severance Payment and/or Termination Costs payable by
the General Partner with respect to Shared Services Employees shall be equal to
the product of (x) the amount of the Reimbursable Severance Payment or
Termination Costs, as applicable, and (y) the GP Shared Services Percentage;
provided, however, that Termination Costs with respect to Shared Services
Employees that relate to or arise out of any claim of discrimination or other
illegality in connection with such termination that is attributable to actions
or omissions by the General Partner or its employees or events that occur in the
course of the services performed by such Shared Services Employee to the General
Partner shall not be subject to this Section 4.2.2(b), but shall be
reimbursable, if at all, in accordance with Section 4.4(a).

4.2.3 Calculation of Certain Reimbursable Amounts.

(a) With respect to Medical Coverage, Chesapeake Management shall maintain or
participate in a stop loss insurance policy at a threshold coverage level of no
more than $250,000, applicable on a per covered individual basis and, in the
event a covered individual’s claims trigger reimbursement under such stop loss
insurance policy with respect to claims incurred during the Period of
Secondment, the full amount of such reimbursement will be provided to the
General Partner. The cost of maintaining such stop loss insurance coverage with
respect to the Seconded Employees and their covered dependents shall be included
in the Seconded Employee Expenses.

(b) The costs and expenses calculated with respect to the vesting of each share
of restricted stock shall be equal to the lesser of (i) the Chesapeake Trading
Price stock on the date of grant and (ii) the Chesapeake Trading Price on the
date of vesting. For purposes of this Agreement, “Chesapeake Trading Price” on
an applicable date shall be the per share closing trading price of a share of
Chesapeake common stock on such date, as listed by the New York Stock Exchange
provided, that, if the applicable date is not a trading day, the applicable per
share closing trading price shall be the per share closing trading price on the
trading day immediately preceding the applicable date.

 

-13-



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, “Severance Payments” shall mean the
severance payments and benefits paid to a Seconded Employee or Removed Employee
in return for a release of claims which includes the General Partner and its
Affiliates as named releasees, in an amount equal to the greater of (i) the
severance payments and benefits due to such Seconded Employee or Removed
Employee under an employment agreement between Chesapeake Management and such
Seconded Employee or Removed Employee and (ii) the severance payments and
benefits due to such Seconded Employee or Removed Employee under a severance
policy or program mutually agreed upon between Chesapeake Management and the
General Partner, provided, that the term “Severance Payments” shall not include
any amounts payable in connection with a termination of employment of a Seconded
Employee or Removed Employee by Chesapeake Management that occurs more than 90
days after Chesapeake Management receives notice from the General Partner of the
termination of such Removed Employee’s Secondment.

(d) For the purposes of this Agreement, “Reimbursable Severance Payments” shall
mean all Severance Payments made (i) to Removed Employees whom the General
Partner terminates from Secondment for reasons other than Cause (as defined
below), (ii) to Removed Employees whom the General Partner terminates from
Secondment for any reason after the first anniversary of the commencement of
such Seconded Employee’s Secondment, (iii) to Seconded Employees as of the Offer
Date (as defined in the Employee Transfer Agreement) to whom the General Partner
does not provide an offer of employment on or prior to the Offer Date in
accordance with Section 2.1 of the Amended and Restated Employee Transfer
Agreement among the Parties and (iv) to Seconded Employees who decline an offer
of employment from the General Partner made on or prior to the Offer Date that
would require Geographic Relocation (as defined in the Employee Transfer
Agreement). Notwithstanding the foregoing, in no event shall any severance
payment or benefit provided to a Transferred Employee (as defined in the
Employee Transfer Agreement) by reason of a termination of his or her employment
from Chesapeake Management or any Affiliate thereof that results solely from the
transfer of his or her employment to the General Partner constitute a
Reimbursable Severance Payment for purposes of this Agreement. For the purposes
of this Agreement, “Cause” shall mean the termination of a Seconded Employee’s
Secondment by the General Partner because of unsatisfactory performance or as a
result of dishonesty, unethical conduct, insubordination or violation of General
Partner work rules as established by the General Partner from time to time.

(e) The costs and expenses calculated with respect to the provision of all
sporting event tickets to Seconded Employees shall be equal to the actual cost
incurred based on an arms length and non-discriminatory agreement between the
Chesapeake Entities and the General Partner; provided that the amount of any
costs and expenses reimbursable by the General Partner under this Agreement and
any other agreement (including, without limitation, the Shared Services
Agreement and the Services Agreement, each as defined in the MLP Agreement) with
respect to the provision of sporting event tickets shall not exceed $200,000 per
annum in the aggregate. Notwithstanding Section 4.1 above, the costs and
expenses of providing all sporting event tickets to the Seconded Employees shall
be reimbursed by the General Partner on an annual basis (as opposed to a monthly
basis).

Except to the extent expressly provided in this Section 4.2, the General Partner
shall have no obligation to reimburse Chesapeake Management for any Severance
Payment or any other separation payment or severance benefit provided by
Chesapeake Management or any Affiliate thereof to any Seconded Employee.

 

-14-



--------------------------------------------------------------------------------

Section 4.3 Cash Incentive Compensation.

Notwithstanding anything herein to the contrary, if the Transfer Date under the
Secondment Agreement occurs other than on December 31 of any year during the
Period of Secondment, with respect to all Seconded Employees, the Services
Reimbursement shall include the amounts, if any, of all cash bonus and other
cash incentive compensation payments that would be payable to the Seconded
Employees through the Transfer Date under the terms and conditions of the
applicable Benefit Plans (except that Chesapeake Management may, in its
discretion, consider continued employment by Chesapeake Management through the
Transfer Date as satisfying any requirement under any such Benefit Plan of
continued employment through year end or date of payment) and such amounts shall
be determined on a pro-rated basis for the year that includes the Transfer Date
based on the number of days that the Seconded Employee was actually seconded to
the General Partner hereunder during the year in which the Transfer Date
occurred. Notwithstanding the foregoing, the provisions of this Section 4.3
shall not apply to MICP Payments, and 100% of the MICP Payments attributable to
awards made to a Seconded Employee during his or her Period of Secondment
(regardless of whether such award is actually paid during or after the
termination of the Seconded Employee’s Period of Secondment) shall be included
in the Services Reimbursement and the Seconded Employee Expenses to the extent
that such MICP Payments are actually paid by a Chesapeake Entity and to the
extent provided in Section 4.2; provided, however, that with respect to a
Seconded Employee whose Secondment is terminated but who remains employed by a
Chesapeake Entity following such termination of Secondment, the amount of the
MICP Payments includable in the Services Reimbursement shall not exceed the
amount of such MICP Payments that were actually paid and to the extent provided
in Section 4.2 but multiplied by a fraction the numerator of which equals the
number of days in such Seconded Employee’s Period of Secondment and the
denominator of which equals the number of days in such Seconded Employee’s
Period of Secondment plus the number of days of his or her post-Secondment
employment with a Chesapeake Entity through the applicable payment date under
the MICP.

Section 4.4 Termination Costs.

(a) Except as otherwise expressly provided in this Agreement, the General
Partner shall reimburse Chesapeake Management for any and all Termination Costs
arising out of or in any way connected with or related to claims by a Seconded
Employee concerning the termination of employment of such Seconded Employee to
the extent such Termination Costs are attributable to actions, omissions or
events by the General Partner or its employees that occur during such Seconded
Employee’s Period of Secondment (and, in the case of a Removed Employee who is
terminated by Chesapeake Management within 90 days after the date on which
Chesapeake Management is notified by the General Partner that the employee has
become a Removed Employee, such Termination Costs attributable to actions,
omissions or events that occur during such 90 day period). Notwithstanding
anything contained herein, with respect to the Shared Services Employees, the
General Partner shall have no obligation or liability with respect to
Termination Costs arising out of or relating to the services provided by such
Shared Services Employees to the Chesapeake Entities.

 

-15-



--------------------------------------------------------------------------------

(b) As to all Chesapeake Management employees who do not become Seconded
Employees, Chesapeake Management shall be solely responsible for any and all
Termination Costs, Severance Payments and other severance costs and benefits
relating to the employment by Chesapeake Management of such Chesapeake Employees
for all periods ending on or before the Transfer Date.

(c) Chesapeake Management will indemnify, defend and hold harmless CMV, the MLP,
the General Partner and their respective subsidiaries, directors, officers and
employees against any and all costs, expenses (including reasonable attorneys’
fees), claims, demands, losses, liabilities, obligations, actions, lawsuits and
other proceedings, judgments and awards (each, a “Loss” and collectively, the
“Losses” ) arising out of or in any way connected with or related to claims by a
Seconded Employee concerning the termination of employment of such Seconded
Employee by Chesapeake Management in the event such termination of employment is
effected without the prior written consent of the General Partner, even though
such Losses may be caused in part by the negligence of the General Partner,
except to the extent that (i) such Losses arise out of or result from the gross
negligence or willful misconduct of the General Partner or (ii) Chesapeake
Management terminates such Seconded Employee’s employment as the result of the
Seconded Employee’s (X) willful commission of an act of theft, fraud or
dishonesty in connection with such Seconded Employee’s Secondment or employment
with Chesapeake Management; (Y) willful disclosure of Chesapeake Management’s
confidential or proprietary information; or (Z) continued failure or refusal to
adhere to Chesapeake Management’s employment policies, including policies
prohibiting employment discrimination and harassment, after receiving written
notice of any such failure or refusal.

(d) Chesapeake Management will indemnify, defend and hold harmless CMV, the MLP,
the General Partner and their respective subsidiaries, directors, officers and
employees against any and all Losses arising out of or in any way connected with
or related to claims by a Seconded Employee concerning the termination of the
Secondment of such Seconded Employee by Chesapeake Management without the prior
written consent of the General Partner, even though such Losses may be caused in
part by the negligence of the General Partner, except to the extent that
(i) such Losses arise out of or result from the gross negligence or willful
misconduct of the General Partner or (ii) Chesapeake Management terminates such
Seconded Employee’s Secondment as the result of the Seconded Employee’s
(X) willful commission of an act of theft, fraud or dishonesty in connection
with the Seconded Employee’s Secondment or employment with Chesapeake
Management; (Y) willful disclosure of Chesapeake Management’s confidential or
proprietary information; or (Z) continued failure or refusal to adhere to
Chesapeake Management’s employment policies, including policies prohibiting
employment discrimination and harassment, after receiving written notice of any
such failure or refusal. This indemnity does not apply to any Removed Employee.

 

-16-



--------------------------------------------------------------------------------

(e) For purposes of this Agreement, “Termination Costs” shall mean all
liabilities incurred in connection with or arising out of the termination of
employment (whether actual or constructive) with Chesapeake Management of any
Seconded Employee, including liabilities relating to or arising out of any claim
of discrimination or other illegality in connection with such termination,
including cost of defense of such claims, but excluding Severance Payments,
provided, that “Termination Costs” shall not include any amount to the extent
that such amount arises out of or results from the gross negligence or willful
misconduct of Chesapeake Management or any Affiliate of Chesapeake Management
(other than CMV, the General Partner, the MLP or any of their subsidiaries).

Section 4.5 Equity Awards; Designated Seconded Employees.

(a) During the Period of Secondment, Chesapeake may continue to grant Seconded
Employees who are not Designated Seconded Employees (as defined below)
equity-related compensation awards pursuant to the Chesapeake Energy Corporation
Amended and Restated Long Term Incentive Plan, the Chesapeake Energy Corporation
2003 Stock Incentive Plan and/or such other equity incentive compensation plan
as has been or may be adopted by Chesapeake, in accordance with customary
business practices applicable to employees of Chesapeake Management. Any such
awards shall provide for vesting to continue based on service with Chesapeake
Management, the General Partner and any of their respective Affiliates and, with
respect to any such awards that are options, if the Seconded Employee accepts
employment with the General Partner after the Period of Secondment, the transfer
of such employment shall not be considered a termination of employment that
would trigger the beginning of any post-termination option exercise period.

(b) Notwithstanding anything contained herein, each of Chesapeake and Chesapeake
Management hereby agree that, during the Period of Secondment and during any
other time at which a Designated Seconded Employee is employed by the General
Partner, it shall not, and shall cause its Affiliates, other than the General
Partner, not to, grant, issue or award such Designated Seconded Employee any
equity or equity-based award with respect to securities of Chesapeake or such
entity, including without limitation, shares of restricted or unrestricted
stock, stock options, restricted stock units or stock appreciation rights
(collectively, “Chesapeake Equity Awards”). The Parties hereby agree that in no
event shall the General Partner have any obligation or liability with respect to
any Chesapeake Equity Award granted to a Designated Seconded Employee, and that
no cost or expense of or relating to any such Chesapeake Equity Award shall
constitute a Seconded Employee Expense or be part of the Services Reimbursement
hereunder. For purposes of this Agreement, “Designated Seconded Employees” shall
mean those individuals listed on Exhibit C hereto and

 

-17-



--------------------------------------------------------------------------------

such other individuals identified as “Designated Seconded Employees” by mutual
written agreement of the General Partner and Chesapeake Management, which
agreement may be evidenced by their execution of an updated Exhibit C. For the
avoidance of doubt, awards pursuant to the MICP shall not be considered
Chesapeake Equity Awards for purposes of this Agreement. Further,
notwithstanding anything to the contrary in this Section 4.5, Chesapeake and its
Affiliates shall not be prohibited from making matching employer contributions
in the form of Chesapeake common stock to the accounts of the Designated
Seconded Employees under the Chesapeake Energy Corporation Savings and Incentive
Stock Bonus Plan or any successor 401(k) plan (the “Savings Plan”), in
accordance with the provisions of the Savings Plan that apply generally to all
eligible participants under such plan.

ARTICLE V.

ALLOCATION; RECORDS; PAYMENT

Section 5.1 Allocation; Records.

Chesapeake Management will maintain auditable records of the direct and indirect
costs of the Seconded Employee Expenses that reflect the General Partner
Employee Services, the Services Reimbursement and the Shared Services Reduction
Amount. The General Partner and its representatives will have the right from
time to time, during regular business hours and on reasonable prior notice, to
audit such records and such other records as the General Partner may reasonably
require in connection with its verification of the Seconded Employee Expenses,
the Services Reimbursement and the Shared Services Reduction Amount during
regular business hours and on reasonable prior notice. Based on these records,
the General Partner may request adjustments under Section 4.2 above. Upon
request, the General Partner will provide to Chesapeake Management such
information that is within the General Partner’s control as is necessary to
allow Chesapeake Management to keep and maintain books/records reflecting hours
worked and costs and expenses incurred in connection with each of the Seconded
Employees, including for Shared Services. Chesapeake Management will have the
right from time to time upon its reasonable request to audit such information
and books/records maintained by the General Partner during regular business
hours and on reasonable prior notice.

Section 5.2 Payment.

The General Partner and Chesapeake Management acknowledge and agree that
Chesapeake Management shall be responsible for paying the Seconded Employee
Expenses (or providing the employee benefits with respect thereto, as
applicable) to the Seconded Employees but that the General Partner shall be
responsible for reimbursing Chesapeake Management for the Seconded Employee
Expenses to the extent provided under Section 4.2 of this Agreement. Subject to
the General Partner’s responsibility to so reimburse Chesapeake Management,
Chesapeake Management agrees to indemnify and hold CMV, the MLP, the General
Partner and their subsidiaries harmless from any and all Losses incurred by such
entities related to Chesapeake Management’s failure to carry out its duties for
the payment of the Seconded Employee Expenses for Seconded Employees or the
provision of the employee benefits related thereto, as set forth above, except
to the extent that such Losses arise solely out of or result solely from the
gross negligence or willful misconduct of the General Partner.

 

-18-



--------------------------------------------------------------------------------

ARTICLE VI.

TERM

Section 6.1 Term.

The term of this Agreement commenced on the Original Execution Date and will
continue for an initial period of five (5) years thereafter. Upon the expiration
of the initial five year period, the term of this Agreement shall automatically
extend for an additional 12-month period, unless any Party provides at least 90
days’ prior written notice to the other Parties prior to the expiration of such
initial period, that such Party wishes for this Agreement to expire at the end
of the initial five-year period. After the initial 12-month renewal period, the
term of this Agreement shall automatically extend for additional consecutive
12-month periods, unless any Party provides prior written notice, at least 90
days prior to the expiration of the applicable 12-month period, that such Party
wishes for this Agreement to expire at the end of such 12-month period. Upon
proper notice by a Party to the other Parties, in accordance with this
Article VI, that such Party wishes for this Agreement to expire on the
expiration of the applicable five year or 12-month period, this Agreement shall
not automatically extend, but shall instead expire upon the expiration of the
applicable five-year or 12-month period and only those provisions that, by their
terms, expressly survive this Agreement shall so survive. Notwithstanding the
foregoing, the General Partner may terminate this Agreement at any time, upon 90
days’ prior written notice to Chesapeake Management, and only those provisions
that, by their terms, expressly survive this Agreement shall so survive.

ARTICLE VII.

GENERAL PROVISIONS

Section 7.1 Accuracy of Recitals.

The paragraphs contained in the recitals to this Agreement are incorporated in
this Agreement by this reference, and the Parties to this Agreement acknowledge
the accuracy thereof.

Section 7.2 Choice of Law; Submission to Jurisdiction.

This Agreement shall be governed by and construed in accordance with the Laws of
the State of Delaware except that the Parties recognize that to the extent that
any term of this Agreement must be interpreted in light of the law of the state
in which a Seconded Employee is employed, those terms shall be interpreted
accordingly.

Section 7.3 Notices.

Any notice, demand or communication required or permitted under this Agreement
shall be in writing and delivered personally, by reputable courier or by
telecopier, and shall be deemed to have been duly given as of the date and time
reflected on the delivery receipt, if delivered

 

-19-



--------------------------------------------------------------------------------

personally or sent by reputable courier service, or on the automatic telecopier
receipt, if sent by telecopier, addressed as follows:

Chesapeake Midstream Management, L.L.C.

6100 North Western Avenue

Oklahoma City, Oklahoma 73118

Attn: Nick Dell’Osso

Fax: (405) 849-6125

Chesapeake Energy Corporation

6100 North Western Avenue

Oklahoma City, Oklahoma 73118

Attn: Nick Dell’Osso

Fax: (405) 849-6125

Chesapeake Midstream Partners, L.L.C.

777 NW Grand Boulevard

Oklahoma City, Oklahoma 73118

Attn: J. Mike Stice

Fax (405) 849-6134

and

Nick Dell’Osso

Fax: (405) 849-6125

Chesapeake Midstream GP, L.L.C.

777 NW Grand Boulevard

Oklahoma City, Oklahoma 73118

Attn: J. Mike Stice

Fax (405) 849-6134

and

Nick Dell’Osso

Fax: (405) 849-6125

With a copy to:

Global Infrastructure Management, LLC.

12 East 49th Street

38th Floor

New York City, NY 10017

Attn: Salim Samaha

Fax: (646) 282-1599

 

-20-



--------------------------------------------------------------------------------

With a copy to:

Global Infrastructure Management UK Limited

Cardinal Place, 80 Victoria Street

London SW1E 5JL

United Kingdom

Attn: Joseph Blum

Fax: +44 207 798 0530

With a copy to:

Latham & Watkins LLP

885 Third Avenue

New York City, NY 10022

Attn: Edward Sonnenschein

Fax: (212) 751-4864

With a copy to:

Vinson & Elkins LLP

1001 Fannin, Suite 2500

Houston, TX 77002-6760

Attn: Dorene B. Cohen

Fax: (713) 615-5974

A Party may change its address for the purposes of notices hereunder by giving
notice to the other Parties specifying such changed address in the manner
specified in this Section 7.3.

Section 7.4 Further Assurances.

The Parties agree to execute such additional instruments, agreements and
documents, and to take such other actions, as may be necessary to effect the
purposes of this Agreement.

Section 7.5 Entire Agreement.

This Agreement, together with the other Transaction Documents, constitute the
entire agreement among the Parties with respect to the subject matter hereof and
supersedes all prior contracts or agreements with respect to the subject matter
hereof and the matters addressed or governed hereby or in the other Transaction
Documents, whether oral or written. Without limiting the foregoing, each of the
Parties acknowledges and agrees that (i) this Agreement is being executed and
delivered in connection with each of the other Transaction Documents and the
transactions contemplated hereby and thereby, (ii) the performance of this
Agreement and the other Transaction Documents and expected benefits herefrom and
therefrom are a material inducement to the willingness of the Parties to enter
into and perform this Agreement and the other Transaction Documents and the
transactions described herein and therein, (iii) the Parties would not have been
willing to enter into this Agreement in the absence of the entrance into,
performance of, and the economic interdependence of, the Transaction Documents,
(iv) the

 

-21-



--------------------------------------------------------------------------------

execution and delivery of this Agreement and the other Transaction Documents and
the rights and obligations of the Parties hereto and thereto are interrelated
and part of an integrated transaction effected pursuant to the terms of this
Agreement and the other Transaction Documents, (v) irrespective of the form such
documents have taken, or otherwise, the transactions contemplated by this
Agreement and the other Transaction Documents are necessary elements of one and
the same overall and integrated transaction, (vi) the transactions contemplated
by this Agreement and by the other Transaction Documents are economically
interdependent and (vii) such Party will cause any of its successors or
permitted assigns to expressly acknowledge and agree to this Section 7.5 prior
to any assignment or transfer of this Agreement, by operation of law or
otherwise.

Section 7.6 No Recourse.

No Party hereto nor any Affiliate of a Party hereto shall assert or threaten,
and each Party hereto hereby waives, and shall cause such Affiliates to waive,
any claim or other method of recovery, in contract, in tort or under applicable
Law, against any Person that is not a Party hereto (or a successor to a Party
hereto) relating to this Agreement. Without limiting the foregoing, and
notwithstanding any other provision of this Agreement to the contrary, this
Agreement may be enforced only against the named parties hereto. All claims or
causes of action (whether in contract or tort) that may be based upon, arise out
of or relate to this Agreement, or the negotiation, execution or performance of
this Agreement, may be made only against the entities that are expressly
identified as parties hereto; and no past, present or future Affiliate of any
party hereto, or any director, manager, officer, employee, incorporator, member,
partner, shareholder, Affiliate, agent, attorney or representative of any such
party or Affiliate (including any Person negotiating or executing this Agreement
on behalf of a party hereto), unless party to this Agreement, shall have any
Liability or obligation with respect to this Agreement or with respect to any
claim or cause of action (whether in contract or tort) that may arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement (including a representation or warranty made in or in connection with
this Agreement or as an inducement to enter into this Agreement).

Section 7.7 Effect of Waiver or Consent.

No waiver or consent, express or implied, by any Party to or of any breach or
default by any Person in the performance by such Person of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance by such Person of the same or any
other obligations of such Person hereunder. Failure on the part of a Party to
complain of any act of any Person or to declare any other Party in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such Party of its rights hereunder until the applicable statute of
limitations period has run.

Section 7.8 Amendment or Modification; Release of COI.

This Agreement may be amended or modified from time to time only by the written
agreement of Chesapeake and the General Partner. Each such instrument shall be
reduced to writing and shall be designated on its face an “Amendment” or an
“Addendum” to this Agreement. The signatory Parties acknowledge and agree that,
from and after the Effective

 

-22-



--------------------------------------------------------------------------------

Time, COI is hereby released from any future obligations under the Original
Agreement. COI is a Party to this Agreement solely for purposes of acknowledging
its release from future obligations in accordance with this Agreement but, from
and after the Effective Time, COI shall have no rights or obligations under this
Agreement and it shall not be considered a Party to this Agreement for any other
purpose.

Section 7.9 Counterparts.

This Agreement may be executed in any number of counterparts with the same
effect as if all signatory Parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument.

Section 7.10 Severability.

If any provision of this Agreement or the application thereof to any Person or
circumstance shall be held invalid or unenforceable to any extent, the remainder
of this Agreement and the application of such provision to other Persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by Law.

Section 7.11 Force Majeure.

To the extent any Party is prevented by Force Majeure from performing its
obligations, in whole or in part, under this Agreement, and if such Party
(“Affected Party”) gives notice and details of the Force Majeure to the other
Parties as soon as reasonably practicable, then the Affected Party shall be
excused from the performance with respect to any such obligations (other than
the obligation to make payments). Each notice of Force Majeure sent by an
Affected Party to the other Parties shall specify the event or circumstance of
Force Majeure, the extent to which the Affected Party is unable to perform its
obligations under this Agreement, and the steps being taken by the Affected
Party to mitigate and to overcome the effects of such event or circumstances.
The non-Affected Parties shall not be required to perform their obligations to
the Affected Party corresponding to the obligations of the Affected Party
excused by Force Majeure (including, for the avoidance of doubt, the payment of
fees or other amounts with respect to any affected Seconded Employees). A Party
prevented from performing its obligations due to Force Majeure shall use
commercially reasonable efforts to mitigate and to overcome the effects of such
event or circumstances and shall resume performance of its obligations as soon
as practicable. In their efforts to mitigate and overcome the effects of the
Force Majeure, and in their efforts to resume performance, Chesapeake Management
shall treat the General Partner the same as any other internal or external
service recipient of the affected Seconded Employee services, if any. “Force
Majeure” means any act of God, fire, flood, storm, explosion, terrorist act,
rebellion or insurrection loss of electrical power, computer system failures,
finding of illegality, strikes and labor disputes or any similar event or
circumstance that prevents a Party from performing its obligations under this
Agreement, but only if the event or circumstance: (a) is not within the
reasonable control of the Affected Party; (b) is not the result of the fault or
negligence of the Affected Party; and (c) could not, by the exercise of due
diligence, have been overcome or avoided.

 

-23-



--------------------------------------------------------------------------------

Section 7.12 Interpretation.

In this Agreement, unless a clear contrary intention appears: (a) the singular
includes the plural and vice versa; (b) reference to any Person includes such
Person’s successors and assigns but, in the case of a Party, only if such
successors and assigns are permitted by this Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity;
(c) reference to any gender includes each other gender; (d) reference to any
agreement (including this Agreement), document or instrument means such
agreement, document, or instrument as amended or modified and in effect from
time to time in accordance with the terms thereof and, if applicable, the terms
of this Agreement; (e) reference to any Section means such Section of this
Agreement, and references in any Section or definition to any clause means such
clause of such Section or definition; (f) “hereunder,” “hereof,” “hereto” and
words of similar import will be deemed references to this Agreement as a whole
and not to any particular Section or other provision hereof or thereof;
(g) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term; and (h) relative
to the determination of any period of time, “from” means “from and including,”
“to” means “to but excluding” and “through” means “through and including.”

Section 7.13 Titles and Headings.

Section titles and headings in this Agreement are inserted for convenience of
reference only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.

Section 7.14 Binding Effect.

This Agreement will be binding upon, and will inure to the benefit of, the
Parties and their respective successors, permitted assigns and legal
representatives.

Section 7.15 Time of the Essence.

Time is of the essence in the performance of this Agreement.

Section 7.16 Delay or Partial Exercise Not Waiver.

No failure or delay on the part of any Party to exercise any right or remedy
under this Agreement will operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy under this Agreement preclude any other
or further exercise thereof or the exercise of any other right or remedy granted
hereby or any related document. The waiver by either Party of a breach of any
provisions of this Agreement will not constitute a waiver of a similar breach in
the future or of any other breach or nullify the effectiveness of such
provision.

Section 7.17 Withholding or Granting of Consent.

Unless otherwise provided in this Agreement, each Party may, with respect to any
consent or approval that it is entitled to grant pursuant to this Agreement,
grant or withhold such consent or approval in its sole and uncontrolled
discretion, with or without cause, and subject to such conditions as it shall
deem appropriate.

 

-24-



--------------------------------------------------------------------------------

Section 7.18 Laws and Regulations.

Notwithstanding any provision of this Agreement to the contrary, no Party shall
be required to take any act, or fail to take any act, under this Agreement if
the effect thereof would be to cause such Party to be in violation of any
applicable Law.

Section 7.19 Relationship of the Parties.

This Agreement does not form a partnership or joint venture between the Parties.
This Agreement does not make either Party an agent or a legal representative of
the other Party. The Parties shall not assume or create any obligation,
liability, or responsibility, expressed or implied, on behalf of or in the name
of the other Party.

Section 7.20 No Third Party Beneficiaries.

No Party shall have the right to assign its rights or obligations under this
Agreement without the prior written consent of the other Parties. Each of the
Parties hereto specifically intends that CMV and each entity comprising the MLP
Group, whether or not a Party to this Agreement, shall be entitled to assert
rights and remedies hereunder as third-party beneficiaries hereto with respect
to those provisions of this Agreement affording a right, benefit or privilege to
any such entity. Except as set forth in this Section 7.20, the provisions of
this Agreement are enforceable solely by the Parties, and no limited partner,
member, or assignee of Chesapeake Management or a member of the MLP Group or
other Person (including any Seconded Employee or other employee or service
provider of any Party or any Affiliate thereof) shall have the right, separate
and apart from the Parties, CMV and the members of the MLP Group, to enforce any
provision of this Agreement or to compel any Party to comply with the terms of
this Agreement.

Section 7.21 No Recourse Against Officers or Directors.

For the avoidance of doubt, the provisions of this Agreement shall not give rise
to any right of recourse against any officer or director of any Party.

Section 7.22 Signatories Duly Authorized.

Each of the signatories to this Agreement represents that he is duly authorized
to execute this Agreement on behalf of the Party for which he is signing, and
that such signature is sufficient to bind the Party purportedly represented.

Section 7.23 Role of the Company From and After the Effective Time.

The Parties hereby acknowledge and agree that, from and after the Effective
Time, the General Partner shall succeed to and assume all of the Company’s
rights and obligations under the Original Agreement as reflected in this
amendment and restatement of this Agreement. The Company is a Party to this
Agreement solely for purposes of acknowledging the transfer of its rights and
obligations in accordance with this Agreement but, from and after the Effective
Time, the Company shall have no rights (except as otherwise provided in Sections
4.4 and 7.20) or obligations under this Agreement and it shall not be considered
a Party to this Agreement for any other purpose.

[Signature page follows]

 

-25-



--------------------------------------------------------------------------------

AS WITNESS HEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives on the date herein above mentioned.

 

CHESAPEAKE ENERGY CORPORATION By:  

/s/ Jennifer M. Grigsby

Name:   Jennifer M. Grigsby Title:   Senior Vice-President, Treasurer and
Corporate Secretary

CHESAPEAKE MIDSTREAM MANAGEMENT,

L.L.C.

By:  

/s/ Domenic J. Dell’Osso

Name:   Domenic J. Dell’Osso Title:   Chief Financial Officer CHESAPEAKE
MIDSTREAM GP, L.L.C. By:  

J. Mike Stice

Name:   J. Mike Stice Title:   Chief Executive Officer

EXECUTED by Chesapeake MLP Operating, L.L.C. for the limited purposes provided
in Section 7.23.

 

CHESAPEAKE MLP OPERATING, L.L.C. By:  

J. Mike Stice

Name:   J. Mike Stice Title:   Chief Executive Officer

EXECUTED by Chesapeake Operating, Inc. for the limited purposes provided in
Section 7.8.

 

CHESAPEAKE OPERATING, INC. By:  

/s/ Jennifer M. Grigsby

Name:   Jennifer M. Grigsby Title:   Senior Vice President, Treasurer   and
Corporate Secretary

Signature Page to Amended and Restated Employee Secondment Agreement



--------------------------------------------------------------------------------

EXHIBIT A TO THE

AMENDED AND RESTATED

EMPLOYEE SECONDMENT AGREEMENT

This Exhibit A is attached to the Amended and Restated Employee Secondment
Agreement (the “Agreement”) dated as of the Effective Time by and among
Chesapeake Energy Corporation, Chesapeake Midstream Management, L.L.C.,
Chesapeake Midstream GP, L.L.C. and Chesapeake MLP Operating, L.L.C. All defined
terms used herein shall have the same meaning as set forth in the Agreement.

All information must be filled in for this form to be valid. Unless otherwise
indicated below, the start date for each employee named below is the Original
Execution Date.

This Seconded Employee Schedule includes all Seconded Employees as of
                    , 2010.

SECONDED EMPLOYEE SCHEDULE1

 

Name of Seconded

Employee

  

Title and Job Function

  

Shared Service

  

Start Date

  

End Date

                       

 

CHESAPEAKE MIDSTREAM GP, L.L.C.     CHESAPEAKE MIDSTREAM MANAGEMENT, L.L.C. By:
 

 

    By:  

 

Name:  

[____________________]

    Name:  

[____________________]

Title:  

[____________________]

    Title:  

[____________________]

CHESAPEAKE ENERGY CORPORATION       By:  

 

      Name:  

[____________________]

      Title:  

[____________________]

     

 

 

1

UPDATE REQUIRED.



--------------------------------------------------------------------------------

EXHIBIT B TO THE

AMENDED AND RESTATED

EMPLOYEE SECONDMENT AGREEMENT

This Exhibit B is attached the Amended and Restated Employee Secondment
Agreement (the “Agreement”) dated as of the Effective Time, by and among
Chesapeake Energy Corporation, Chesapeake Midstream Management, L.L.C.,
Chesapeake Midstream GP, L.L.C. and Chesapeake MLP Operating, L.L.C. All defined
terms used herein shall have the same meaning as set forth in the Agreement.

ADDITION/REMOVAL/CHANGE OF RESPONSIBILITY

OF SECONDED EMPLOYEE

In accordance with Section 1.1 of the Agreement, the Parties hereto wish to add,
remove, or change the responsibilities of the following Seconded Employees.

All information must be filled in for this form to be valid.

 

Name of Seconded Employee

   Title and Job Function    Start Date    End Date    Status
(Add, Remove or Change)                                                         
  

 

CHESAPEAKE MIDSTREAM GP, L.L.C.

     

CHESAPEAKE MIDSTREAM MANAGEMENT, L.L.C.

By:

  

 

     

By:

  

 

Name:

  

[____________________]

     

Name:

  

[____________________]

Title:

  

[____________________]

     

Title:

  

[____________________]

CHESAPEAKE ENERGY CORPORATION

        

By:

  

 

        

Name:

  

[____________________]

        

Title:

  

[____________________]

        



--------------------------------------------------------------------------------

EXHIBIT C TO THE

AMENDED AND RESTATED

EMPLOYEE SECONDMENT AGREEMENT

DESIGNATED SECONDED EMPLOYEES

 

 

As of the Effective Time Name    Effective Date Robert S. Purgason    12/1/09
David C. Shiels    1/4/10 ADDITIONAL DESIGNATED SECONDED EMPLOYEES Name   
Effective Date

 

 

 

CHESAPEAKE MIDSTREAM GP, L.L.C.

     

CHESAPEAKE MIDSTREAM MANAGEMENT, L.L.C.

By:

  

 

     

By:

  

 

Name:

  

[____________________]

     

Name:

  

[____________________]

Title:

  

[____________________]

     

Title:

  

[____________________]

CHESAPEAKE ENERGY CORPORATION

        

By:

  

 

        

Name:

  

[____________________]

        

Title:

  

[____________________]

        